UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1344


HERSHEL L. BERRY; DONNA S. BERRY,

                  Plaintiffs - Appellants,

             v.

KIMBERLY    SECURITIES,   INCORPORATED,    a   Pennsylvania
corporation with its principal place of business in New
York; KIMBERLY JEAN CARRELLA, a/k/a Kimberly Jean Misaraca;
SHANE ANDERSON CHAMBERS,

                  Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    David A. Faber,
District Judge. (2:03-cv-00157)


Submitted:    December 23, 2008              Decided:   January 27, 2009


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua I. Barrett, Sean P. McGinley, Heather M. Langeland,
DITRAPANO, BARRETT & DIPIERO, PLLC, Charleston, West Virginia,
for Appellants.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Hershel    L.   Berry       and      Donna       S.    Berry      appeal    the

district court’s orders denying their motion to reopen and to

amend    the    complaint      and    for      reconsideration.                Although    the

district       court’s    reliance        on   Fed.       R.   Civ.       P.   60(b)(2)    was

misplaced, we conclude that the denial of relief was not an

abuse of discretion in light of the Berrys’ excessive delay in

seeking to amend the complaint and the absence of a valid reason

for such delay.           See Laber v. Harvey, 438 F.3d 404, 426 (4th

Cir. 2006) (stating standard of review for denial of motion to

amend complaint); Smith v. EMC Corp., 393 F.3d 590, 595 (5th

Cir.    2004)    (“[A]t    some      point,        time   delay      on    the   part     of   a

plaintiff [seeking to amend a complaint] can be procedurally

fatal.”).        Accordingly,        we     affirm.            We    dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                    AFFIRMED




                                               2